Citation Nr: 0809962	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-24 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities.  

2.  Entitlement to service connection for a heart condition 
secondary to bilateral peripheral neuropathy of the lower 
extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
for service connection for bilateral peripheral neuropathy of 
the lower extremities, and a heart condition secondary to 
bilateral peripheral neuropathy of the lower extremities.  

In February 2008, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed August 2003 rating decision, the RO 
denied a claim of entitlement to service connection for 
trench foot.  

2.  The evidence received since the RO's August 2003 
decision, which denied service connection for trench foot, 
that was not previously submitted to agency decisionmakers, 
and is neither cumulative, nor redundant, raises a reasonable 
possibility of substantiating the claim for bilateral 
peripheral neuropathy of the lower extremities.  

3.  The veteran does not have bilateral peripheral neuropathy 
of the lower extremities as the result of injury during his 
active military service.  

4.  The veteran does not have a heart condition that was 
caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's August 2003 decision, which denied a claim of 
entitlement to service connection for trench foot; the claim 
for service connection for bilateral peripheral neuropathy of 
the lower extremities is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

2.  The veteran does not have bilateral peripheral neuropathy 
of the lower extremities as the result of disease or injury 
that was present during his active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

3.  A heart condition was not caused or aggravated by a 
service-connected disability.   38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
bilateral peripheral neuropathy of the lower extremities.  He 
essentially asserts that the claimed condition is a residual 
of cold injuries that he sustained as a member of the 101st 
Airborne Division during combat in the Ardennes in late 1944 
(a.k.a. "the Battle of the Bulge").  He asserts that he was 
evacuated to England for residuals of frostbite, where he 
received treatment for several months at the 97th 
General/Field Hospital in Oxford, England, from about 
December 1944 to May 1945.  See veteran's NA Form 13055's, 
dated in June 2003 and April 2007.  

In an unappealed decision, dated in August 2003, the RO 
denied a claim of entitlement to service connection for 
trench foot, which the veteran had asserted was residual to 
frostbite.  The veteran did not appeal this decision.  Thus, 
the rating decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006).

In March 2004, the veteran filed to reopen the claim, which 
the RO characterized as a claim for bilateral peripheral 
neuropathy of the lower extremities.  In June 2004, the RO 
denied the claim on the merits.  Under the circumstances, 
regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's service records are not associated with the 
claims file.  However, he has asserted that he served with 
the 101st Airborne Division during the Ardennes Campaign, and 
that he was awarded the Combat Infantryman's Badge.  The RO 
has not disputed the veteran's claims, and under the 
circumstances it will be assumed that his participation in 
combat is established, and that he is entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).   

The most recent and final denial of these claims was in 
August 2003.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.   When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

At the time of the August 2003 rating decision, the veteran's 
service medical records were not associated with the claims 
file.  A response from the National Personnel Records Center 
(NPRC), dated in November 2002, indicated that these records 
were not available, and may have been destroyed in a fire.  

As for the post-service medical evidence, it consisted of VA 
reports, dated between 2000 and 2003.  This evidence showed 
that the veteran was treated for symptoms that included leg 
cramps, and foot pain, burning, numbness, and swelling, and 
contained a number of notations of sensori-motor 
polyneuropathy.  Other foot treatment noted foot fungus, and 
an ingrown toenail.  It appeared that the veteran's ability 
to ambulate was complicated by Parkinson's disease, which was 
associated with involuntary movements and shaking of his 
right leg.  

At the time of the August 2003 RO decision, there was no 
competent evidence to show that the veteran had residuals of 
a cold injury, or that he had a lower extremity condition 
that was related to his service.  

Evidence received since the August 2003 decision includes VA 
and non-VA medical reports, dated between 2003 and 2006.  
This evidence includes VA progress notes which show that the 
veteran received treatment for foot fungus, and that he was 
noted to have mycotic nails, and peripheral nerve disease.  
It appears that he was provided with a scooter in association 
with his Parkinson's disease.  

A VA cold injury protocol examination report, dated in August 
2005, notes that the veteran has onychomycosis bilaterally in 
all nails of the feet.  The report contains an impression of 
peripheral neuropathy of both feet.  

A letter from D.A.B., M.D., dated in August 2004, states, in 
relevant part, that the veteran suffers from "multiple 
medical problems that may be related to the cold weather he 
was exposed to during his World War II experience at the 
Battle of the Bulge (Ardennes).  I think it would be 
appropriate to evaluate this patient under the cold weather 
protocol."  

The Board finds that this opinion is entitled to very limited 
probative weight.  The fact that the veteran's multiple 
medical problems "may" be related to Word War II is not in 
dispute by the Board.  The critical question, however, is 
whether it is at least as likely as not that the current 
problem can be associated with the veteran's highly honorable 
service in World War II, many years ago.  The doctor does not 
address this issue in more than a speculative manner.  
However, the medical opinion does provide some limited 
evidence in support of this claim.      

The Board notes that in an administrative decision, dated in 
December 2007, the RO determined that the veteran's service 
medical records were unavailable.  The RO noted that the NPRC 
has indicated that it could not locate the veteran's records, 
that a search failed to show a listing for the 97th Field 
Hospital, and that a search of the 123rd AAF (Army Air Force) 
Base Unit records from December 1944 to January 1945 failed 
to result in any relevant records.  See NPRC response, dated 
in November 2007.  

This evidence, which was not of record at the time of the 
August 2003 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  Dr. D.A.B.'s statement 
is competent evidence which indicates that the veteran may 
have a medical condition due to his service.  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is therefore reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

However, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

The Board does not dispute the veteran's testimony that he 
was exposed to severe conditions during service and was 
treated for a problem during service (therefore, he is not 
prejudiced by the fact that the RO in 2002 could not find his 
service medical records from many years ago).  However, there 
is the clear issue of whether any of these problems indicated 
in service can be reasonably associated with his current 
problem many, many, years later.  It is important for the 
veteran to understand that treatment for a disorder during 
service does not always support a finding that a current 
problem is reasonably related to a problem noted in service a 
half-century earlier.       

In this case, there is no medical evidence dated prior to 
2002 to show that the veteran had a lower extremity disorder.  
This is about 56 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, the medical evidence 
does not show that the veteran has residuals of a cold injury 
to the lower extremities, or any other lower extremity 
disorder, that is/are related to his service.  

The Board finds that the post-service treatment record, 
indicating a disorder that began more than a half-century 
after service, provides highly probative evidence against 
this claim. 

In this regard, the August 2005 VA cold injury protocol 
examiner stated, "I cannot attribute the patient's 
neuropathy secondary to trench foot.  There is no service 
medical documentation or private medical documentation 
regarding a neuropathy until 2002."  The examiner's report 
indicates that it was based on a review of the veteran's C-
file.  

The Board finds that this medical opinion is entitled to 
great probative weight as it is clearly consistent with the 
medical evidence of record. 

Although the Board has considered the statement from Dr. 
D.A.B., this statement does not specifically identify a lower 
extremity disorder, and it is equivocal in its terms.  
Furthermore, it is not shown to have been based on a review 
of the veteran's C-file, or any other detailed and reliable 
medical history.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The Board 
finds that this opinion is clearly outweighed by the medical 
evidence against this claim. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

With regard to the claim for a heart condition, this 
disability is claimed solely as secondary to residuals of 
frostbite to the lower extremities.  VA progress notes 
contain notations indicating that the veteran has CAD 
(coronary artery disease).

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.   

The Board has determined that service connection is not 
warranted for the disability that is asserted to be the 
underlying cause of the veteran's heart condition, i.e., 
bilateral peripheral neuropathy of the lower extremities.  
The Board further notes that while service connection is in 
effect for bilateral sensorineural hearing loss, and 
tinnitus, there is no competent evidence to show that the 
veteran has a heart condition that is related to either of 
these disabilities.  Therefore, service connection for a 
heart condition under 38 C.F.R. § 3.310 or Allen is not 
warranted, and the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that 
bilateral peripheral neuropathy of the lower extremities, and 
a heart condition, were caused by service that ended in 1945, 
or by a service-connected disability.  In this case, while 
the veteran may be competent to report that he perceived 
frostbite symptoms during service, when the post-service 
medical records are considered (which indicate that the 
earliest relevant evidence is dated no earlier than 2002, 
which include competent credible evidence that there is not a 
nexus between bilateral peripheral neuropathy of the lower 
extremities and the veteran's service, and which do not show 
that there is a nexus between a heart condition and a 
service-connected disability), the Board finds that the 
medical evidence outweighs the veteran's contentions that the 
claimed conditions are related to his service or a service-
connected disability.
Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in April 2004, and February 2005, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The April 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in April 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The veteran's service medical records ("SMRs") are not 
available and may have been destroyed in the 1973 fire at the 
National Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs. Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
The veteran has asserted that he received treatment for 
frostbite for several months at the 97th General/Field 
Hospital in Oxford, England, from about December 1944 to May 
1945.  Prior to issuing its decision, the RO requested the 
NPRC to obtain the veteran's service medical records.  In 
November 2002, and November 2007, the NPRC reported that the 
veteran's service medical records could not be found.  In the 
November 2007 response, the NPRC stated that there was no 
listing for a 97th Hospital, and that a search of the records 
from the 123rd AAF Base Unit (presumably a medical facility 
in or near Oxford, England) had no results.  In February 
2005, the RO contacted the veteran and requested that he 
provide any service medical records, post-service medical 
records, or other information which may be helpful to his 
claim.  Therefore, the Board finds that the RO has satisfied 
its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  

Apart from the duty to assist under Cuevas, the Board further 
finds that VA has complied with the VCAA's duty to assist by 
aiding the veteran in obtaining evidence.  It appears that 
all known and available records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims files.  The RO has obtained VA and non-VA 
medical records.  With regard to the claim for bilateral 
peripheral neuropathy of the lower extremities, the veteran 
has been afforded an examination, and an etiological opinion 
has been obtained.  With regard to the claim for a heart 
condition, the veteran has not been afforded an examination, 
and an etiological opinion has not been obtained.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the disability is claimed solely as secondary 
to bilateral peripheral neuropathy of the lower extremities.  
However, the Board has determined that service connection is 
not warranted for a lower extremity condition.  The claims 
file does not contain any evidence to show that the veteran 
has a heart condition that is related to a service-connected 
disability (service connection is in effect for bilateral 
hearing loss, and tinnitus).  

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board finds that the post service medical record 
provides evidence against these claims.  The Board therefore 
concludes that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

Service connection for bilateral peripheral neuropathy of the 
lower extremities is denied.  

Service connection for a heart condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


